DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ebenesar Thomas on 01/24/22.
The application has been amended as follows:
 In claim 1, lines 14 - 16, “wherein the conductive pattern and the second power supply line constitute a second capacitor, and wherein the first capacitor and the second capacitor are connected in parallel” has been changed to “wherein the conductive pattern and the second power supply line constitute a second capacitor, wherein the first capacitor and the second capacitor are connected in parallel, and wherein the conductive pattern is provided between the first power supply line and the second power supply line”
In claim 15, line 14, “the first power supply line” has been changed to “the first power supply line, wherein each of the sub-pixels further comprises a conductive pattern electrically connected to a gate electrode of the driving transistor, wherein, in the third direction, the conductive pattern is between the first power supply line and the second power supply line, wherein the conductive pattern and the first power supply line face each other to constitute a first capacitor, wherein the conductive pattern and the second power supply line face each other to 
In claim 18, line 1, “claim 16” has been changed to “claim 15”
In claim 30, line 9, “the first power supply line” has been changed to “the first power supply line, wherein the conductive pattern and the first power supply line constitute a first capacitor, wherein the conductive pattern and the second power supply line constitute a second capacitor, and wherein the first capacitor and the second capacitor are connected in parallel”
Cancel claims 2, 16 - 17, 25 – 29, 31 - 32

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1, 3 – 15, 18 – 24, 30 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a conductive pattern provided on the substrate and electrically connected to a gate electrode of the driving transistor; and a second power supply line provided on the substrate and electrically connected to the first power supply line, wherein the conductive pattern and the first power supply line constitute a first capacitor,  wherein the conductive pattern and the second power supply line constitute a second capacitor, and wherein the first capacitor and the second capacitor are connected in parallel, and wherein the conductive pattern is provided between the first power supply line and the second power supply line as recited in claim 1, a first power supply line extending in a first direction; and a second power supply line extending in a second direction different from the first direction, wherein the first power supply line is electrically connected to a source region of the driving transistor, and wherein, in a third direction perpendicular to the first and the second direction, the 
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Figs. 3, 7 of Agostinelli et al. (10971062) discloses a display apparatus comprising: a substrate; a light-emitting device provided on the substrate; a driving transistor (25) provided on the substrate and configured to control the light-emitting device; a first power supply line (26) provided on the substrate; a conductive pattern (28) provided on the substrate and electrically connected to a gate electrode (24) of the driving transistor; a second power supply line (31) provided on the substrate.

    PNG
    media_image1.png
    306
    508
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/TAN N TRAN/
Primary Examiner, Art Unit 2826